DETAILED ACTION
Remarks
This Action is in response to Applicant’s After Final Amendment filed on June 03, 2022; Claims 24-29 and 31-43 are pending in the present application.
Allowable Subject Matter
Claims 24-29 and 31-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the previous Office action dependent claim 44 was objected as being dependent upon a rejected based claim, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In response applicants have amended claim 24 to include the subject matters of claim.
Regarding claim 24 and its dependent thereof, the prior of record, specifically Tashiana (US Patent No. 8,919,549), Gander et al. (US 2015/0381785) and Holmes (US 2016/0227663) discloses an attachment mechanism magnetically attachable to the rear device face; and a privacy shield pivotably connected to the attachment mechanism, the privacy shield being pivotable between a mouth concealing position, and a storage position, in which the privacy shield is positioned against the attachment mechanism and overlies the rear device face.
However, none of the prior art cited alone or in combination provides the motivation to teach wherein the privacy shield is pivotably connected to the attachment mechanism at a pivot axis, and the attachment mechanism includes a moveable element for translating the pivot axis relative to the rear device face.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648